 



EXHIBIT 10.12
DEAN FOODS COMPANY
2007 NONQUALIFIED STOCK OPTION AGREEMENT
     THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between Dean Foods Company, a Delaware corporation (the “Company”),
and the individual named on the Notice of Grant (the “Participant”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company has adopted and approved the
Dean Foods Company Eighth Amended and Restated 1997 Stock Option and Restricted
Stock Plan (the “Plan”), which was approved as required by the Company’s
stockholders and provides for the grant of Options and Restricted Stock to
certain Employees and Non-Employee Directors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Plan; and
     WHEREAS, the Options and Restricted Stock provided for under the Plan are
intended to comply with the requirements of Rule 16b-3 under the Exchange Act;
and
     WHEREAS, the Committee has selected the Participant to participate in the
Plan and has awarded the Nonqualified Option described in this Agreement (the
“Option”) to the Participant; and
     WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Option.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, and as an inducement to the
Participant to continue as an employee of the Company (or its Subsidiaries) and
to promote the success of the business of the Company and its Subsidiaries, the
parties hereby agree as follows:
     1. Grant of Option. The Company hereby grants to the Participant, effective
as of the date shown on the Notice of Grant (the “Date of Grant”), and on the
terms and subject to the conditions, limitations and restrictions set forth in
the Plan and in this Agreement, an Option to purchase all or any portion of the
number of shares shown on the Notice of Grant for the per share price shown on
the Notice of Grant (the “Exercise Price”). The Participant hereby accepts the
Option from the Company.
     2. Vesting. The shares of Common Stock subject to the Option shall vest
ratably in three equal annual increments commencing on the first anniversary of
the Date of Grant. In addition to the vesting provisions contained in the
foregoing sentence, the shares of Common Stock subject to the Options shall also
be subject to the following vesting provisions:
2007 Grant
NOSO

 



--------------------------------------------------------------------------------



 



          (a) Each unvested share of Common Stock subject to the Option shall
immediately vest in full upon the death of the Participant;
          (b) Each share of Common Stock subject to the Option shall immediately
vest in full upon a Change in Control;
          (c) Each unvested share subject to this Option shall immediately vest
in full upon the permanent and total disability (as defined within the meaning
of Section 22(e)(3) of the Code) of the Participant; and
          (d) In the event of the Qualifying Retirement of the Participant, all
unvested shares subject to this Option shall automatically vest in full as of
the effective date of the Participant’s Qualifying Retirement.
     3. Exercise. In order to exercise the Option with respect to any vested
portion, the Participant shall notify the Company in writing, either sent to the
Corporate Secretary’s attention at the Company’s principal office or via the
internet through E*Trade (the Company’s plan broker) at www.etrade.com. At the
time of exercise, the Participant shall pay to the Company the Exercise Price
times the number of vested shares as to which the Option is being exercised. The
Option will not be deemed to be exercised and shares will not be issued until
the applicable Exercise Price is received by the Company. The Participant shall
make such payment in cash, check or wire transfer or, at the discretion of the
Committee, in shares of Common Stock already owned by the Participant.
          If the shares to be purchased are covered by an effective registration
statement under the Securities Act of 1933, as amended (the “Act”), the Option
may be exercised by a broker-dealer acting on behalf of the Participant if
(a) the broker-dealer has received from the Company confirmation of the
existence and validity of the Option to be exercised, and the Company has
received instructions from the Participant requesting the Company to deliver the
shares of Common Stock subject to such option to the broker-dealer on behalf of
the Participant and specifying the account into which such shares should be
deposited, (b) adequate provision has been made with respect to the payment of
any withholding taxes due upon such exercise, and (c) the broker-dealer and the
Participant have otherwise complied with Section 220.3(e)(4) of Regulation T, 12
CFR Part 220, or any successor provision, and any other applicable regulations.
     4. Expiration of Option. The Option shall expire, and shall not be
exercisable with respect to any vested portion as to which the Option has not
been exercised, on the first to occur of: (a) the tenth anniversary of the Date
of Grant; (b) 90 days after any termination of the Participant’s employment with
the Company or any Subsidiary or at such later date as may be determined by the
Compensation Committee for any reason other than death, Qualifying Retirement or
permanent and total disability, or (c) 12 months following the date the
Participant ceases to be an employee of the Company or a Subsidiary, if such
cessation of service is due to the death or permanent and total disability of
the Participant. Options held by Participant upon his or her Qualifying
Retirement will remain exercisable until the earlier of (i) the tenth
anniversary of the Date of Grant, and (ii) the first anniversary of the
Participant’s death. Upon the death of Participant, any vested Option
exercisable on the date of death may be exercised by
2007 Grant
NOSO

2



--------------------------------------------------------------------------------



 



the Participant’s estate or by a person who acquires the right to exercise such
Option by bequest or inheritance or by reason of the death of Participant,
provided that such exercise occurs within the shorter of the remaining option
term of the Option and twelve months after the date of the Participant’s death.
Notwithstanding any provision of the Plan or this Agreement to the contrary,
Participant may not, under any circumstances, exercise a vested Option following
termination of employment if Participant is discharged due to Participant’s
(i) willful failure to perform substantially his or her employment-related
duties; (ii) willful or serious misconduct that has caused or could reasonably
be expected to result in material injury to the business or reputation of the
Company; (iii) conviction of, or entering a plea of guilty or nolo contendere
to, a crime constituting a felony; or (iv) material breach of any written
covenant or agreement with the Company or of any material written policy of the
Company or the Company’s Code of Ethics.
     5. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with any of the shares of Common Stock
subject hereto.
     6. Transfer of Option. The Option is not transferable except in accordance
with the provisions of the Plan.
     7. Certain Legal Restrictions. The Company shall not be obligated to sell
or issue any shares of Common Stock upon the exercise of the Option or otherwise
unless the issuance and delivery of such shares shall comply with all relevant
provisions of law and other legal requirements including, without limitation,
any applicable federal or state securities laws and the requirements of any
stock exchange upon which shares of the Common Stock may then be listed. As a
condition to the exercise of the Option or the sale by the Company of any
additional shares of Common Stock to the Participant, the Company may require
the Participant to make such representations and warranties as may be necessary
to assure the availability of an exemption from the registration requirements of
applicable federal or state securities laws. The Company shall not be liable for
refusing to sell or issue any shares if the Company cannot obtain authority from
the appropriate regulatory bodies deemed by the Company to be necessary to
lawfully sell or issue such shares. In addition, the Company shall have no
obligation to the Participant, express or implied, to list, register or
otherwise qualify any of the Participant’s shares of Common Stock.
     8. Plan Incorporated. The Participant accepts the Option subject to all the
provisions of the Plan, which are incorporated into this Agreement, including
the provisions that authorize the Committee to administer and interpret the Plan
and which provide that the Committee’s decisions, determinations and
interpretations with respect to the Plan are final and conclusive on all persons
affected thereby. Except as otherwise set forth in this Agreement, terms defined
in the Plan have the same meanings herein.
     9. Assignment of Intellectual Property Rights. In consideration of the
granting of the Option the Participant hereby agrees that all right, title and
interest to any and all products, improvements or processes (“Intellectual
Property”) whatsoever, discovered, invented or
2007 Grant
NOSO

3



--------------------------------------------------------------------------------



 



conceived during the course of employment with the Company or any of its
Subsidiaries, relating to the subject matter of the business of the Company or
any of its Subsidiaries or which may be directly or indirectly utilized in
connection therewith, are vested in the Company, and the Participant hereby
forever waives any and all interest he or she may have in such Intellectual
Property and agrees to assign such Intellectual Property to the Company. In
addition, all writings produced in the course of work or employment for the
Company or any Subsidiary are works produced for hire and the property of the
Company and its Subsidiaries, including any copyrights for those writings.
     10. Miscellaneous.
          (a) No ISO Treatment. The Option is intended to be a non-qualified
stock option under applicable tax laws, and it is not to be characterized or
treated as an incentive stock option under such laws.
          (b) No Guaranteed Employment. The granting of the Option shall impose
no obligation upon the Participant to exercise the Option or any part thereof.
Nothing contained in this Agreement shall affect the right of the Company to
terminate the Participant at any time, with or without cause, or shall be deemed
to create any rights to employment on the part of the Participant. The rights
and obligations arising under this Agreement are not intended to and do not
affect the employment relationship that otherwise exists between the Company and
the Participant, whether such employment relationship is at will or defined by
an employment contract. Moreover, this Agreement is not intended to and does not
amend any existing employment contract between the Company and the Participant;
to the extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.
          (c) No Stockholder Rights. Neither the Participant nor any person
claiming under or through the Participant shall be or shall have any of the
rights or privileges of a stockholder of the Company in respect of any of the
shares issuable upon the exercise of the Option herein unless and until
certificates representing such shares shall have been issued and delivered to
the Participant or such Participant’s agent.
          (d) Notices. Any notice to be given to the Company under the terms of
this Agreement or any delivery of the Option to the Company shall be addressed
to the Company at its principal executive offices, and any notice to be given to
the Participant shall be addressed to the Participant at the address set forth
on the attached Notice of Grant, or at such other address for a party as such
party may hereafter designate in writing to the other. Any such notice shall be
deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.
          (e) Binding Agreement. Subject to the limitations in this Agreement on
the transferability by the Participant of the Option and any shares of Common
Stock, this Agreement shall be binding upon and inure to the benefit of the
representatives, executors, successors or beneficiaries of the parties hereto.
2007 Grant
NOSO

4



--------------------------------------------------------------------------------



 



          (f) Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware and the
United States, as applicable, without reference to the conflict of laws
provisions thereof.
          (g) Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
          (h) Interpretation. All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement.
          (i) Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
          (j) No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
          (k) Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.
          (l) Relief. In addition to all other rights or remedies available at
law or in equity, the Company shall be entitled to injunctive and other
equitable relief to prevent or enjoin any violation of the provisions of this
Agreement.
2007 Grant
NOSO

5